In an action to recover damages for personal injuries, the defendants Ramana, Inc., and Paul Saryian separately appeal from an order of the Supreme Court, Richmond County (Gigante, J.), dated June 10, 2002, which denied their respective motions for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
As a general rule, a party does not sustain its burden in moving for summary judgment by pointing to gaps in its opponent’s proof, but rather, must affirmatively demonstrate the merit of its claim or defense (see Dalton v Educational Testing Serv., 294 AD2d 462 [2002]; Russell v Kraft, Inc., 284 AD2d 386 [2001]; Pace v International Bus. Mach. Corp., 248 AD2d 690, 691 [1998]). The defendants failed to meet their burden herein (cf. Tiano v Nick’s Lobster & Seafood Rest. & Clam Bar, 300 AD2d 469 [2002]).
The defendants’ remaining contentions are without merit. Altman, J.P., Krausman, Goldstein and Cozier, JJ., concur.